Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  DeRuiter et al (US 4,978,826) discloses high frequency oven with plural heating levels and an improved efficiency of power transfer.  Landwehr et al (US 5,556,567) discloses system and process for controlling dielectric ovens.
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or suggest a plurality of shelf support structures disposed within the cavity, wherein the plurality of shelf support structures is configured to support the first and second repositionable electrodes at a plurality of heights within the cavity as recited in claims 1-9; a first repositionable electrode disposed in the cavity at a first selectable height, one of the first plurality of ports receiving a first connector portion of the first repositionable electrode to electrically connect the first repositionable electrode to a first port of the first plurality of ports of the first bus bar; a second repositionable electrode disposed in the cavity at a second selectable height that is different from the first selectable height so that the first and second repositionable electrodes are parallel to each other as recited in claims 10-16; and a first repositionable shelf supportable by a first subset of the support structures; an upper electrode attached to the first repositionable shelf; a second repositionable shelf supportable by a second subset of the support structures; a lower electrode attached to the second repositionable shelf as recited in claims 17-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 2, 2021